DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 18 are objected to because of the following informalities: 
Claim 1 recites in lines 6-7 the limitations “a radial longitudinal axis of the entry channel” and “the radial longitudinal axis of the entry channel”.  This term is misleading as to whether the recited axis is in the radial dimension or the longitudinal dimension of the entry channel.  It is recommended the limitations are amended to recite “a longitudinal axis of the entry channel” and “the longitudinal axis of the entry channel”. 
Claim 1 recites in line 11 the limitation “the radial longitudinal axis”.  For the same reasons listed above, it is recommended the limitation is amended to “the longitudinal axis of the entry channel”. 
Claim 18 recites in lines 7-8 the limitations “a radial longitudinal axis of the entry channel” and “the radial longitudinal axis of the entry channel”.  This term is misleading as to whether the recited axis is in the radial dimension or the longitudinal dimension of the entry channel.  It is recommended the limitations are amended to recite “a longitudinal axis of the entry channel” and “the longitudinal axis of the entry channel”. 
Claim 18 recites in line 12 the limitation “the radial longitudinal axis”.  For the same reasons listed above, it is recommended the limitation is amended to “the longitudinal axis of the entry channel”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 11, 13-14, 18-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent App. Pub. 20190091462 to Bihlmaier.   
First Embodiment - Claims 1-3, 6, 8, 11, 14, 18-20, and 22 are rejected in view of a first embodiment of Bihlmaier shown in Figure 4. 
Regarding Claim 1, Bihlmaier teaches a fluid conduit (See Annotated Fig. 4 on next page; element 400) for use in a medical line, the fluid conduit comprising: a housing having a body (401) forming an interior, the housing further having a proximal cavity within the interior, an outlet (402), and a fluid path within the interior and extending between the cavity and outlet, the fluid path having a fluid path longitudinal axis; an entry channel (404) extending through the body of the housing distal to the cavity, the entry channel having a longitudinal axis and being offset from the fluid path such that the longitudinal axis of the entry channel does not intersect the longitudinal axis of the fluid path (Fig. 3A-3B; both the angled offset of Fig. 3A and the parallel offset of Fig. 3B meet the limitation of having the 

    PNG
    media_image1.png
    495
    504
    media_image1.png
    Greyscale
entry channel longitudinal axis offset from the longitudinal axis of the fluid path), thereby causing at least a portion of a fluid entering the interior of the housing via the entry channel to initiate a swirl-like motion within the interior of the housing (Par. 0034); and a contact surface (410) within the fluid path, at least a portion of the contact surface located distal to the cavity and intersecting the longitudinal axis, the contact surface configured to direct at least a portion of the fluid entering the interior of the housing via the entry channel proximally into the cavity (Par. 0037, face 410a directs a portion of fluid in the proximal direction). 
Regarding Claim 2, Bihlmaier teaches all of the limitations of the claim 1 as discussed above, and further teaches wherein the entry channel is configured at an angle such that fluid entering the interior of the housing is directed proximally towards the cavity (Fig. 4; the entry channel is angled towards the contact surface which directs a portion of the fluid proximally towards the cavity). 
Regarding Claim 3, Bihlmaier teaches all of the limitations of the claim 1 as discussed above, and further teaches the fluid conduit further comprising a tubing set (Par. 0025; the fluid conduit includes an extension set which is interpreted to be a tubing set), the tubing set including: a tube with a first end and a second end  (Fig. 4, element 405; element 405 is interpreted to be similar to element 105 in Fig. 1 which has a first end and a second end), the tube fluidly connected to the entry channel at the first end; and a medical connector (Fig. 1, element 106) located at the second end and configured to connect to a medical implement (Par. 0002; 106 is an adapter and thus configured to connect to a medical implement). 
Regarding Claim 6, Bihlmaier teaches all of the limitations of the claim 1 as discussed above, and further teaches wherein the contact surface is angled (Fig. 4, 410a and 410b are angled surfaces). 
Regarding Claim 8, Bihlmaier teaches all of the limitations of the claim 1 as discussed above, and further teaches the fluid conduit further comprising: a ramp located within the fluid path, the contact surface located on the ramp (Fig. 4; elements 410b and 410a are inclined surfaces and thus comprise a ramp). 
Regarding Claim 11, Bihlmaier teaches all of the limitations of the claim 8 as discussed above, and further teaches wherein the ramp is configured at an angle such that fluid entering the interior of the housing is directed proximally towards the cavity (Par. 0037). 
Regarding Claim 14, Bihlmaier teaches all of the limitations of the claim 8 as discussed above, and further teaches the fluid conduit further comprising: a stabilization pad extending from at least a portion of the housing, the stabilization pad configured to stabilize the fluid conduit on a patient during use (Fig. 1 discloses a fluid conduit having wings which serve as a stabilization pad; these elements are well known in the art for stabilizing the fluid conduit on a patient during use).
Regarding Claim 18, Bihlmaier teaches a method of flushing a fluid conduit comprising: providing a fluid conduit (See Annotated Fig. above), the fluid conduit comprising: 		
a housing having a body (401) forming an interior, the housing further having a proximal cavity within the interior, an outlet (402), and a fluid path within the interior and extending between the cavity and outlet, the fluid path having a fluid path longitudinal axis; 
an entry channel (404) extending through the body of the housing distal to the cavity, the entry channel having a longitudinal axis and being offset from the fluid path such that the longitudinal axis of the entry channel does not intersect the longitudinal axis of the fluid path (Fig. 3A-3B; both the angled offset of Fig. 3A and the parallel offset of Fig. 3B meet the limitation of having the entry channel longitudinal axis offset from the longitudinal axis of the fluid path), the entry channel fluidly connected to a tubing set having a tube and a medical connector (Fig. 4, 405 is a tube of a tubing set; Fig. 1 additionally shows a tubing set having a tube 105 and a medical connector 106), and 
a contact surface (410) within the fluid path, at least a portion of the contact surface located distal to the cavity and intersecting the longitudinal axis, the contact surface configured 	to direct at least a portion of the fluid entering the interior of the housing via the entry channel proximally into the cavity (Par. 0037, face 410a directs a portion of fluid in the proximal direction);
connecting a medical implement to the medical connector and introducing a fluid into the fluid conduit via the tubing set and the entry channel (Par. 0002), the offset causing at least a portion of the fluid entering the fluid conduit to initiate a swirl-like motion within the fluid path and contact the contact surface, thereby directing the at least a portion of the fluid proximally into the cavity (Par. 0034). 
Regarding Claim 19, Bihlmaier teaches all of the limitations of the claim 18 as discussed above, and further teaches wherein the entry channel is configured at an angle such that fluid entering the interior of the housing is directed proximally towards the cavity (Fig. 4; the entry channel is angled towards the contact surface which directs a portion of the fluid proximally towards the cavity). 

Regarding Claim 20, Bihlmaier teaches all of the limitations of the claim 18 as discussed above, and further teaches wherein the contact surface is angled (Fig. 4; the entry channel is angled towards the contact surface which directs a portion of the fluid proximally towards the cavity).
Regarding Claim 22, Bihlmaier teaches all of the limitations of the claim 18 as discussed above, and further teaches the fluid conduit further comprising: a ramp located within the fluid path, the contact surface located on the ramp (Fig. 4; elements 410b and 410a are inclined surfaces and thus comprise a ramp), wherein the ramp is configured at an angle such that fluid entering the interior of the housing is directed proximally towards the cavity (Par. 0037). 
Second Embodiment - Claims 1, 7, 13, 18 and 21 are rejected in view of a second embodiment of Bihlmaier shown in Figure 7. 

    PNG
    media_image2.png
    446
    606
    media_image2.png
    Greyscale
Regarding Claim 1, Bihlmaier teaches a fluid conduit (See Annotated Fig. 7 below; 700) for use in a medical line, the fluid conduit comprising: a housing having a body (701) forming an interior, the housing further having a proximal cavity within the interior, an outlet (702), and a fluid path within the interior and extending between the cavity and outlet, the fluid path having a fluid path longitudinal axis; an entry channel (704) extending through the body of the housing distal to the cavity, the entry channel having a longitudinal axis and being offset from the fluid path such that the longitudinal axis of the entry channel does not intersect the longitudinal axis of the fluid path (Fig. 3A-3B; both the angled offset of Fig. 3A and the parallel offset of Fig. 3B meet the limitation of having the entry channel longitudinal axis offset from the longitudinal axis of the fluid path), thereby causing at least a portion of a fluid entering the interior of the housing via the entry channel to initiate a swirl-like motion within the interior of the housing (Par. 0034); and a contact surface (710a) within the fluid path, at least a portion of the contact surface located distal to the cavity and intersecting the longitudinal axis, the contact surface configured to direct at least a portion of the fluid entering the interior of the housing via the entry channel proximally into the cavity (Par. 0043; face 710a diverts flow in a proximal direction). 

    PNG
    media_image3.png
    398
    523
    media_image3.png
    Greyscale
Regarding Claim 7, Bihlmaier teaches all of the limitations of the claim 1 as discussed above, and further teaches wherein the fluid path includes a conical portion (See Annotated Fig. 7.1 below; the boxed portion is a conical portion since the body 701 reduces in size towards the distal end, forming a conical shape) having an inner diameter that decreases towards a distal end (inner diameter of 701 decreased towards the distal end), the contact surface (710a) located on the conical portion. 
Regarding Claim 13, Bihlmaier teaches all of the limitations of the claim 1 as discussed above, and further teaches the fluid conduit further comprising a shelf located within the fluid path and distal to the entry channel (See Annotated Fig. 7.2 below), the contact surface located on a top surface of the shelf (element 710, which comprises contact surface 710a, is located on the top surface of the shelf). 

    PNG
    media_image4.png
    398
    523
    media_image4.png
    Greyscale

Regarding Claim 18, Bihlmaier teaches a method of flushing a fluid conduit comprising: providing a fluid conduit (See Annotated Fig. 7 above), the fluid conduit comprising: 
a housing having a body (701) forming an interior, the housing further having a proximal cavity within the interior, an outlet (702), and a fluid path within the interior and extending between the cavity and outlet, the fluid path having a fluid path longitudinal axis; 
an entry channel (704) extending through the body of the housing distal to the cavity, the entry channel having a longitudinal axis and being offset from the fluid path such that the longitudinal axis of the entry channel does not intersect the longitudinal axis of the fluid path (Fig. 3A-3B; both the angled offset of Fig. 3A and the parallel offset of Fig. 3B meet the limitation of having the entry channel longitudinal axis offset from the longitudinal axis of the fluid path), the entry channel fluidly connected to a tubing set having a tube and a medical connector (Fig. 7, 705 is a tube of a tubing set; Fig. 1 additionally shows a tubing set having a tube 105 and a medical connector 106), and 
a contact surface (710a) within the fluid path, at least a portion of the contact surface located distal to the cavity and intersecting the longitudinal axis, the contact surface configured to direct at least a portion of the fluid entering the interior of the housing via the entry channel proximally into the cavity (Par. 0043; face 710a diverts flow in a proximal direction), and
connecting a medical implement to the medical connector and introducing a fluid into the fluid conduit via the tubing set and the entry channel (Par. 0002), the offset causing at least a portion of the fluid entering the fluid conduit to initiate a swirl-like motion within the fluid path and contact the contact surface, thereby directing the at least a portion of the fluid proximally into the cavity (Par. 0034). 
Regarding Claim 21, Bihlmaier teaches all of the limitations of the claim 18 as discussed above, and further teaches wherein the fluid path includes a conical portion (See Annotated Fig. 7.1 above) having an inner diameter that decreases towards a distal end (inner diameter of 701 decreased towards the distal end), the contact surface (710a) located on the conical portion. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bihlmaier in view of U.S. Patent No. 5,924,452 to Szpara. 
Regarding Claim 15, Bihlmaier teaches all of the limitations of the claim 1 as discussed above regarding the first embodiment, and further teaches the fluid conduit further comprising: a valve member (Fig. 4, element 403) located within the housing interior and having a septum (Par. 0037, element 403 is a septum) configured to close a proximal opening when the valve member is in a closed mode (Par. 0002 discloses that septum 103 seals the interior of the housing after an insertion needle is withdrawn; the sealing function closes a proximal opening; valve 403 is interpreted to operate similar to valve 103 in Par. 0002).  Bihlmaier is silent regarding the valve including a valve wall extending from the septum and forming a valve interior. 
Szpara teaches an analogous invention directed to a valve assembly for use in a medical line; wherein the valve assembly includes a valve member (Fig. 5) having a septum (34) configured to close a proximal opening when the valve member is in a closed mode (Col. 4, lines 8-18), and a valve wall (32) extending from the septum and forming a valve interior. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the fluid conduit of Bihlmaier to use a valve assembly which includes a valve wall extending from the septum and forming a valve interior, as taught by Szpara, in order to use an improved valve in which the lips of the valve are consistently out of contact with the inner housing and which is retained by radial compression rather than axial compression (Szpara, Col. 2, lines 21-39). Fig. 1 of Szpara discloses how such a valve may be disposed in a fluid line, and it would have been obvious to one of ordinary skill in the art to use the valve similarly in place of the valve 403 shown in Fig. 4 of Bihlmaier.  
Regarding Claim 16, the modified fluid conduit of Bihlmaier and Szpara teaches all of the limitations of the claim 15, and Bihlmaier further teaches wherein the housing includes an inlet housing and an outlet housing (See Annotated Fig. 4.1 below), the valve member located at least partially within the inlet housing, the entry channel extending through a wall of the outlet housing.

    PNG
    media_image5.png
    423
    555
    media_image5.png
    Greyscale

Regarding Claim 17, the modified fluid conduit of Bihlmaier and Szpara teaches all of the limitations of the claim 15 and including the limitations of claim 17 as the conduit has already been modified such that the offset and the contact surface cause the at least a portion of the fluid to flow into the valve interior (Bihlmaier; Par. 0037; fluid flows proximally towards the proximal end of the conduit and thus towards the valve; the valve has been modified to have a valve interior as shown in Szpara, fig. 5, between septum 34 and valve wall 32; fluid flowing towards this valve will naturally flow into the valve interior and up against septum 34). 
Regarding Claim 26, Bihlmaier teaches all of the limitations of the claim 18 as discussed above regarding the first embodiment, and further teaches the fluid conduit further comprising: a valve member (Fig. 4, element 403) located within the housing interior and having a septum (Par. 0037, element 403 is a septum) configured to close a proximal opening when the valve member is in a closed mode (Par. 0002 discloses that septum 103 seals the interior of the housing after an insertion needle is withdrawn; the sealing function closes a proximal opening; valve 403 is interpreted to operate similar to valve 103 in Par. 0002).  Bihlmaier is silent regarding the valve including a valve wall extending from the septum and forming a valve interior. 
Szpara teaches an analogous invention directed to a valve assembly for use in a medical line; wherein the valve assembly includes a valve member (Fig. 5) having a septum (34) configured to close a proximal opening when the valve member is in a closed mode (Col. 4, lines 8-18), and a valve wall (32) extending from the septum and forming a valve interior. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Bihlmaier to use a valve assembly in the fluid conduit which includes a valve wall extending from the septum and forming a valve interior, as taught by Szpara, in order to use an improved valve in which the lips of the valve are consistently out of contact with the inner housing and which is retained by radial compression rather than axial compression (Szpara, Col. 2, lines 21-39). Fig. 1 of Szpara discloses how such a valve may be disposed in a fluid line, and it would have been obvious to one of ordinary skill in the art to use the valve similarly in place of the valve 403 shown in Fig. 4 of Bihlmaier.  
Regarding Claim 27, the modified method of Bihlmaier and Szpara teaches all of the limitations of claim 26 as discussed above, and Bihlmaier further teaches wherein the housing includes an inlet housing and an outlet housing (See Annotated Fig. 4.1 above), the valve member located at least partially within the inlet housing, the entry channel extending through a wall of the outlet housing
Regarding Claim 28, the modified method of Bihlmaier and Szpara teaches all of the limitations of the claim 26 and including the limitations of claim 28 as the conduit has already been modified such that the offset and the contact surface cause the at least a portion of the fluid to flow into the valve interior (Bihlmaier; Par. 0037; fluid flows proximally towards the proximal end of the conduit and thus towards the valve; the valve has been modified to have a valve interior as shown in Szpara, fig. 5, between septum 34 and valve wall 32; fluid flowing towards this valve will naturally flow into the valve interior and up against septum 34). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent App. Pub. 2016/0089529 to Bolz teaches a fluid conduit (Fig. 1-4) which includes an entry channel (4), and a contact surface (13) which directs a portion of the fluid proximally into the cavity. 
US Patent App. Pub. 2018/0304041 to Leeflang teaches a fluid conduit (Fig. 2) which includes an entry channel (40), and a contact surface (62) which directs a portion of the fluid proximally into the cavity (64). 
US Patent App. Pub. 2013/0090607 to McKinnon teaches a fluid conduit (Fig. 2) which includes an entry channel (50), and a valve (70) having a septum (82), and a valve wall (72) extending from the septum forming a valve interior.
US Patent App. Pub. 2020/0222662 to Naidu teaches a fluid conduit (Fig. 2C) which includes an entry channel (44), wherein the entry channel is angled to direct fluid proximally (Fig. 2C, Par. 0025). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783